Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 22, 2008                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  136810                                                                                               Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Stephen J. Markman,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 136810
                                                                    COA: 285333
                                                                    Wexford CC: 03-007071-FC
  CLIFTON PAUL MOFFAT,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the June 18, 2008 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant’s motion
  for relief from judgment is prohibited by MCR 6.502(G).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 22, 2008                  _________________________________________
           d0915                                                               Clerk